Citation Nr: 0405629	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ear 
disability, other than left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954, including combat service in the Korean 
conflict.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and a left knee disability.  The veteran perfected a timely 
appeal of this determination to the Board.

In his May 2002 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local VA regional office.  The veteran later waived his right 
to an in-person hearing and requested a videoconference 
hearing before a Veteran's Law Judge at the local VA regional 
office.  The RO acknowledged the veteran's request and 
initially scheduled him to appear at such a hearing in 
January 2004.  The veteran did not appear at the hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in combat in the Korean conflict.

3.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that the veteran has bilateral hearing 
loss due to combat-related acoustic trauma.

4.  The veteran's left knee disability, identified as 
internal derangement with tears of the medial and lateral 
menisci, had its onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).

3.  A left knee disability, identified as internal 
derangement with tears of the medial and lateral menisci, was 
incurred in service.  38 U.S.C.A. § 1110,  1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim of service 
connection for bilateral hearing loss and a left knee 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

While the veteran was not provided with a formal VA 
examination, he was examined on an outpatient basis in 
connection with his bilateral hearing loss.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  VA has also obtained 
medical records dated in March 1989 related to treatment of 
the veteran's left knee condition.  Further, despite diligent 
efforts, the veteran's service medical records could not be 
obtained from the National Personnel Records Center (NPRC) 
because they were apparently destroyed in the 1973 fire at 
that facility.  All attempts by VA to obtain pertinent 
records from alternate sources have been futile.  

The veteran and his representative have also been provided 
with a statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notifies them of the evidence needed to 
prevail on the claims.  In a March 2001 RO letter, VA 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  By way of these communications, VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
obtainable evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and in light of this decision, 
in which the Board grants service connection for bilateral 
hearing loss and a left knee disability, there is no 
prejudice to him by appellate consideration of these claims 
at this time, without another remand of the case to the RO 
for providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


B.  Service connection for bilateral hearing loss and a left 
knee condition

The Board reiterates that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts to obtain the service medical 
records proved be futile.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 7.25(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  


(i)  Bilateral hearing loss

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss due to in-service acoustic trauma.  In 
this case, the veteran served on active duty, including 
combat duty in the Korean conflict.  

In a statement submitted to the RO in April 2002, the veteran 
reports that he was surrounded by gunfire as an infantryman 
in service.  The veteran testified that he has had hearing 
loss since that time.  As noted above, in cases of an alleged 
combat injury, satisfactory lay or other evidence that the 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service.  38 C.F.R. § 3.304(d).  Here, the 
veteran proffered his own lay testimony regarding weapons-
related acoustic trauma incurred while serving in the Korean 
conflict, which the Board finds to be satisfactory lay 
evidence within the meaning of 38 C.F.R. § 3.304(d).  This 
injury is also consistent with the circumstances, conditions, 
and hardships of his service.  As such, notwithstanding the 
absence of the veteran's service medical records, the Board 
finds as a matter of law the veteran sustained this injury, 
i.e., acoustic trauma, while on active duty.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Further, the medical evidence in this case is consistent with 
the injury that the veteran testified took place in service.  
In August 1995, the veteran was afforded an audiometric 
examination in December that revealed hearing threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
65
75
LEFT
20
30
80
80
75

Speech audiometry testing assessed the veteran's recognition 
ability bilaterally at 80 percent for each ear.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
results of the audiology testing performed on the veteran in 
August 1995 clearly show that, based on the criteria set 
forth in 38 C.F.R. § 3.385, the veteran meets the 
requirements for hearing loss outlined in the regulations.  
The Board therefore finds that the veteran has current 
bilateral hearing loss for VA disability purposes.

Finally, the Board notes that there is no medical evidence 
that contradicts the evidence set forth above, and thus the 
only relevant evidence that addresses the etiology and/or 
onset of the veteran's bilateral hearing loss supports the 
veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); see also Huston v. Principi, 17 Vet. App. 195, 
205 (2003).  As such, after resolving all doubt in the 
veteran's favor, the Board finds that service connection for 
the veteran's in-service bilateral hearing loss, is 
warranted.

(ii)  Left knee disability.

The Board also finds in this case that service connection is 
warranted for the veteran's left knee disability.  In a 
statement to the RO dated March 2001, the veteran reported 
that he fell into a foxhole during basic training and has had 
trouble with his left knee on and off since that time.  He 
reiterated this claim in a second statement submitted to the 
RO in April 2002, stating that he injured his left knee while 
in basic training and was seen in service after the incident 
at least one time for swelling of the knee.  

Despite the apparent destruction of the veteran's service 
medical records, as noted above, one copy of the veteran's 
Report of Medical Examination upon separation from service, 
dated in November 1954, survived and was associated with the 
veteran's claims file.  This report states that the veteran's 
"left knee occasionally swells since training (basic) March 
1953.  Knee twisted when he jumped into foxhole.  No locking, 
no limitation of motion."  

In addition, the medical evidence in this case indicates that 
the veteran suffers from a current left knee condition.  In 
March 1989, the veteran was diagnosed by his private treating 
physician with internal derangement of the left knee with 
tear of medial meniscus and tear of lateral meniscus.  The 
physician noted that this was due to an "injury to knee 30 
years ago."  The veteran's physician also reported that the 
veteran had been having swelling in his left knee following 
an injury 30 years ago and the swelling had been occurring 
approximately once or twice a year, and sometimes as often as 
often as every six weeks.  The physician noted that the 
veteran's condition caused pain and swelling in his left 
knee, which was often worse with twisting maneuvers, and 
decreased his ability to get around.  The veteran 
subsequently underwent surgery for this condition.

Based on the foregoing, the Board finds that service 
connection for the veteran's left knee condition is 
warranted.  The veteran sustained a left knee injury during 
basic training in service.  In March 1989, the veteran's 
private physician diagnosed him as having internal 
derangement of the left knee with tear of medial meniscus and 
tear of lateral meniscus, and found that this condition was 
due to his left knee injury 30 years earlier.  The veteran's 
physician also reported that his knee was subject to periodic 
pain and swelling since the time of his in service injury.  
Finally, the Board notes that there are no medical opinions 
to the contrary, and thus the only medical evidence that 
addresses the etiology and/or onset of the veteran's left 
knee condition supports the veteran's claim.  See Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); see also Huston v. 
Principi, 17 Vet. App. 195, 205 (2003).  As such, service 
connection for the veteran's in-service left knee injury is 
warranted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a left knee disability, identified as 
internal derangement with tears of the medial and lateral 
menisci, is granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to service connection for an injury, distinct from hearing 
loss, to his left ear.  After a careful review of the record, 
the Board finds that this claim must be remanded for further 
action.

In this case, the veteran asserts that he suffers from an 
injury to his left ear that was incurred as a result of the 
same incident in service that caused his hearing loss.  
Specifically, in an April 2002 statement submitted to the RO, 
he stated that during basic training, he was assisting 
another soldier firing a 3.5 rocket launcher when it went off 
next to his ear.  The veteran noted that he still has some 
aching in his ear from that incident.  In addition, the 
audiology examination performed in August 1995 revealed that 
the veteran has scar tissue in his left ear.  The record in 
this case, however, does not contain any medical evidence or 
opinion regarding a specific disability, distinct from 
hearing loss, related to the veteran's left ear or whether 
such disability had its onset during service.

This claim, therefore, must be remanded for the veteran to 
undergo a VA examination in order to determine the current 
nature and extent of any left ear disability, other than 
hearing loss, found to be present.  In addition, the Board 
observes that the veteran is a combat veteran.  Therefore, in 
adjudicating this claim, the RO must consider the application 
of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2003); see also Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for a 
left ear disability, other than hearing 
loss, the RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for left ear problems since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any left 
ear disabilities, other than hearing 
loss, found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any left ear disability found to be 
present.  If the examiner diagnoses the 
veteran as having a left ear disability, 
other than left ear hearing loss, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disability was caused 
by or had its onset during service.  In 
doing so, the examiner should comment on 
the veteran's left ear scar tissue.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the issue 
of entitlement to service for a left ear 
disability, other than left ear hearing 
loss.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) when 
adjudicating this claim.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any 
outcome warranted.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



